DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (US 20100148985).
Re claim 1, Lin et al. teaches: an apparatus for detecting an object (FIG. 1, 3, paragraph [0020]-[0025] and [0030]-[0031]), comprising:
A first sensor provided in a first region (FIG. 3 and antenna 24);
A second sensor provided in a second region (FIG. 3 and antenna 26);
A first processing unit configured to classify tags of target objects collected by said second sensor, to obtain a first region tag cluster and a second region tag cluster, wherein the first region tag cluster comprises tags of target objects in the first region and the second region tag cluster comprises tags of objects in the second region (FIG. 3, reader 22, and clusters 30-40, paragraph [0022] and [0030]-[0031]), 

Re claim 2, reference tags are taught via the tag agents (paragraph [0031]).
Re claim 3, paragraph [0032] teaches an array antenna.
Re claim 4, paragraph [0023] + teaches the returned signal contains information about the operational state of the tag, which is interpreted as signal characteristics.  Additionally, the second processing unit in the third region can be interpreted to read on the claimed limitations.
Re claims 8-11, the limitations have been discussed above re claim 1-5.
Re claim 15, the limitations have been discussed above re claim 1.
Re claim 18, the limitations have been discussed above re claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5-6, 12-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., as discussed above.
Re claim 5, Lin et al. teaches the use of a plurality of antennas 14a-14C and paragraph [0020]+ teaches the use of a plurality of readers and plurality of antennas.  Therefore it would have been obvious to have a third sensor and second processing unit based on the desired granularity, clusters, and accuracy of the desired system.  A processing unit can therefore be interpreted to determine that a tag has moved, based upon changes in tag clusters (where tags are detected are indicative of if an object has moved).
Re claim 6, though silent, the Examiner notes that different readers/ processing units are interpreted as being configured to perform clusters on target objects, and accordingly, it would have been obvious to include those that have moved, as the clustering and use of reference tags is configured to handle tags that have moved.  As discussed above, the different readers are used to determine the different clusters.  Though silent to “auxiliary information” the Examiner notes that the first processing units is able to filter the tag of target objects, based on the auxiliary information of the second processing unit to obtain the first region tag cluster, in that the first and second processing units are able to determine first and second clusters based on the data obtained.  As items can be moved in a region, the information obtained by each reader is used in concert to obtain corresponding tag clusters.  Therefore, it would have been obvious that a second processing unit and first processing unit results (whether they are called auxiliary data or another term) are used together in order to “filter”/ determine the tag clusters based on the received data.  

Re claim 16, the limitations have been discussed above re claim 5.
Re claim 17, the limitations have been discussed above re claim 6.
Re claim 19, the limitations have been discussed above re claim 6.
Re claim 20, the Examiner notes it would have been obvious to be executed on a computer (program/ software) as part of an electronic system.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., as discussed above, in view of Werb et al. (US 6150921).
Re claim 4, the teachings of Lin et al. have been discussed above but are silent to explicitly reciting tracking tags moving.
Werb et al. generally teaches such limitations (col 1, lines 10+).
Prior to the effective filing date it would have been obvious to combine the teachings for asset management/ tracking of items.
Re claim 11, the limitations have been discussed above re claim 4.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., as discussed above, in view of CN103679442 (hereinafter CN).
Re claim 7, the teachings of Lin et al. have been discussed above but are silent to a fourth sensor to detect entry of a person into the first region to activate the second or first sensor.
CN teaches (abstract) the use of an infrared sensor to detect a person in order to activate readers.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to activate readers upon person detection. 
Re claim 14, the limitations have been discussed above re claim 7.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al/, as discussed above, in view of Calvarese et al. (US 10140829).
Re claim 7, the teachings of Lin et al. have been discussed above but are silent to a fourth sensor to detect entry of a person into the first region to activate the second or first sensor.
Calvarese et al. teaches (abstract+) the use of a sensor to detect a person in order to activate readers to read RFID tags.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to activate readers upon person detection. 
Re claim 14, the limitations have been discussed above re claim 7.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., as discussed above, in view of Ford et al. (US 20170032290).
Re claim 7, the teachings of Lin et al. have been discussed above but are silent to a fourth sensor to detect entry of a person into the first region to activate the second or first sensor.
Ford et al. teaches (paragraph [0029]+) the use of a sensor to detect a person in order to activate readers to read RFID tags.
Prior to the effective filing date, it would have been obvious to combine the teachings in order to activate readers upon person detection for efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887